Citation Nr: 1203645	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Basic eligibility for nonservice-connected pension benefits, including preliminary consideration of whether the character of the Appellant's discharge from service is a bar to Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Appellant served on active duty in the military from August 1971 to March 1973 and from January 1974 to April 1975.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over his claim was subsequently transferred to the RO in New Orleans, Louisiana, and that office forwarded the appeal to the Board.  

The Appellant initially requested a videoconference hearing, but subsequently withdrew this request in writing in February 2010.  38 C.F.R. §§ 20.700(e), 20.704(e) (2011).

The Board notes that the Appellant was previously represented during the pendency of the appeal by the Vietnam Veterans of America, an accredited representative.  The Appellant subsequently withdrew the service of this representative in writing in June 2011.  38 C.F.R. § 20.600, 20.1304(b) (2011).


FINDINGS OF FACT

1.  The Appellant's first period of creditable active duty lasted from August 1971 to March 1973.  An initial DD Form 214 shows service in the Army from August 1971 to October 1972, including service in the Republic of Vietnam, with an Honorable discharge.  Another DD Form 214 for October 1972 to March 1973 indicates the Appellant re-enlisted while still in Vietnam.  However, the second DD Form 214 showed a character of discharge of under other than honorable conditions, with remarks indicating 4 days were lost as AWOL.  


2.  The Appellant had a second period of creditable active duty from January 1974 to April 1975.  His pertinent DD Form 214 documents he had a total of 207 days lost, and was discharged under conditions other than honorable.  The Appellant had over 196 continuous days of AWOL from July 1974 to January 1975, and was also declared a deserter at the beginning of this period of AWOL.

3.  The Appellant had a non-creditable third period of active duty, from December 1978 to January 1979, which was voided because of fraudulent entry.


CONCLUSION OF LAW

The character of the Appellant's discharge from service is a bar to VA benefits, so including a nonservice-connected pension.  38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2011); 38 C.F.R. § 3.12, 3.13 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) addressed the adequacy of VCAA notice in cases concerning the character of discharge in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In Dennis, the Appellant was not provided any VCAA notice concerning the character of discharge claim, prior to the adjudication of his claim or at any time thereafter, but the Board denied the Appellant's appeal.  Dennis v. Nicholson, 21 Vet. App. at 20.  The Court remanded the appeal to the Board, apparently based on indications of prejudice to the Veteran, to ensure that VA met its obligations to notify the Veteran under the VCAA.  Id., at 21.  The Court reasoned, "Because there is no documentation in the record resembling notice as to the Appellant's Veteran status, nor evidence to demonstrate that the Appellant had an awareness of the information and evidence necessary to substantiate a claim for benefits, the Court is not convinced that the Appellant was able to meaningfully participate in the adjudication of his claim."  Id., at 21 (citing Overton v. Nicholson, 20 Vet.App. 427, 443-444 (2006)).  

Concerning the underlying claim to VA nonservice-connected pension benefits, the Board notes that the Appellant received adequate VCAA notice satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1), in a July 2008 letter from the RO.  The notice letter made clear that VA was adjudicating the Appellant's status as a Veteran prior to discussing the merits of any claims.  The Appellant was provided a copy of the regulation regarding character of discharge, or 38 C.F.R. § 3.12.  This notified the Appellant of the most applicable regulatory provisions in his case, namely notice of the statutory and regulatory bars to payment of VA benefits that are listed under 38 C.F.R. § 3.12(c) and (d).  The July 2008 VCAA notice was sent prior to the RO's initial decision on the character of the Appellant's discharge in August 2008, so in the preferred sequence.  Pelegrini, 18 Vet. App. at 112.  

The Board's review of the record reveals that there is a content-deficiency in the communications from the RO.  The Appellant was not notified of the regulatory provisions of 38 C.F.R. § 3.13, concerning conditional discharge status.  

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the Appellant - as the pleading party, to show the error was harmful.  Id., at 1705  -06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an Appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Nonetheless, the Board engages in a prejudicial-error analysis.  The Appellant was provided sufficient notice of the provisions of § 3.12 in the July 2008 VCAA notice, and it was again discussed and considered in both the August 2008 RO decision and the January 2010 SOC.  However, as noted, he was not notified of the provisions of § 3.13 in any communications from the RO.  Such is not necessarily fatal to his appeal.  

The Appellant has shown actual knowledge of the issues and regulations before the Board by submitting personal statements in February and April 2010 that reference the relevant issues is this case.  Notably, while not specifically citing or referencing § 3.13, he took specific issue with how his first period of service was calculated.  He even went as far as to concede that his period of service from August 1971 to March 1973 as "technically being one period" in his October 2008 notice of disagreement, thus showing an understanding, if not actual knowledge, of the tenets of § 3.13.  The Board must also emphasize that any failure to provide notice of 38 C.F.R. § 3.13 is inconsequential to the appeal, inasmuch as it concerns his first period of service (August 1971 to March 1973).  The rule established by § 3.13 is dispositive.  There are no provisions that allow for a different application of that rule.  In other words, even if he was provided a copy of § 3.13, the application of the rule could not be altered by any evidence or argument submitted by the Appellant.  

Finally, and rather significantly, the Board notes that the character of discharge of the Appellant's first period of service (August 1971 to March 1973) does not serve to preclude payment of VA benefits under the statutory and regulatory bars listed under 38 C.F.R. § 3.12(c) and (d); rather, it is the character of discharge from the second period of service (January 1974 to April 1975) that gives rise to these bars to VA payment.  As mentioned, the Appellant received notice of those statutory and regulatory bars under § 3.12 and also showed actual knowledge.  The Appellant has not been prejudiced by any content or timing deficiency in VCAA notice, so that no Board remand is warranted for purpose of providing him remedial notice.

VA also fulfilled its duty to assist the Appellant by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The RO has secured the Appellant's service personnel records.  The Appellant also submitted written statements in support of his claim.  The Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

In its August 2008 decision, the RO also provided the Appellant with appropriate forms to request that the Service Department Discharge Review Board change (DD Form 293) the character of his discharge and to apply for a correction (DD Form 149) of his military records through the Service Department Board for Correction of Military Records.  The Appellant later applied for an upgrade to full honorable conditions using the aforementioned DD Form 149 for correction of his military record.  VA has complied with the notice and assistance requirements and the Appellant is not prejudiced by a decision on the claim at this time.  38 U.S.C.A. § 5103A.  Again, as discussed below, he is precluded from receipt of VA benefits under the statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and the regulatory bars found at 38 C.F.R. § 3.12(d).  That is, there is simply no possibility for the Appellant to substantiate that his character of discharge would allow him payment of VA benefits.  

II.  Analysis

Based upon documents of record, the Appellant contends he is entitled to VA benefits, and specifically a nonservice-connected pension.  The Appellant makes a distinction between the first and second parts of his service.  That is, he contends he only had 4 days of AWOL during the first period of service ending in March 1973, due to visiting his family for a weekend on return from Vietnam.  Further, he asserts "a charge of desertion was illegally filed against [him]" under the Uniform Code of Military Justice (UCMJ), apparently referring to his second period of active duty (January 1974 to April 1975).  The Appellant adds that he only had 90 days of AWOL by his own calculations.

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a Veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2011).  

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2011).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits:  (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

The statutory bars set forth that benefits are not payable where the former service member was discharged or released under one of the following conditions:  
(1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; 
(2) By reason of the sentence of a general court-martial; 
(3) Resignation by an officer for the good of the service; 
(4) As a deserter; 
(5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and 
(6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  
See 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c).

The regulatory bars set forth that a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  
(1) acceptance of undesirable discharge in lieu of trial by general court- martial; 
(2) mutiny or spying; 
(3) offense involving moral turpitude (this includes, generally, conviction of a felony); 
(4) willful and persistent misconduct; and 
(5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  
38 C.F.R. § 3.12(d).

A discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

The Appellant's first period of creditable active duty lasted from August 1971 to March 1973.  The Board finds he had one single period of service from August 1971 to March 1973, due to the consecutive nature of the sub-periods accounted for by the two pertinent DD Form 214s.  In particular, there is a DD Form 214 showing service in the Army from August 6, 1971 to October 24, 1972, including service in the Republic of Vietnam, with an Honorable discharge.  His term of service was 3 years, so his eligible date for discharge would have been August 1974.  Another DD Form 214 for October 25, 1972 to March 30, 1973 indicates the Appellant re-enlisted while still in Vietnam.  However, the second DD Form 214 showed a character of discharge of under other than honorable conditions, with remarks indicating 4 days were lost as AWOL.  

Under 38 C.F.R. § 3.13(a)(2) (2011), a discharge to reenlist is a conditional discharge if it was issued during the Vietnam era; prior to the date the person was eligible for discharge.  The entire period of service constitutes one period of service under 38 C.F.R. § 3.13(b), and entitlement will be determined by the character of the final termination of such period of service (except as provided in 38 C.F.R. § 3.13(c)).  

Applying § 3.13(a)(2), the initial discharge in October 1972, made for the purpose of reenlistment during the Vietnam Era, constituted a conditional discharge.  In turn, under § 3.13(b), the character of discharge for the entire period from August 1971 to March 1973 was determined by the character of the final discharge status in March 1973.  Put another way, his character of discharge for the period of August 1971 to March 1973 was "under other than honorable conditions," not an "honorable" discharge.  38 C.F.R. §§ 3.13(a)(2) and (b).  Ultimately, this is inconsequential to the Appellant's appeal, because the character of discharge during this first period of service (August 1971 to March 1973) does not trigger either the statutory or regulatory bars to receipt of VA benefits.

The Appellant had a second period of creditable active duty from January 31, 1974 to April 15, 1975.  His pertinent DD Form 214 documents he had a total of 207 days lost, and was discharged under conditions other than honorable.  Initially, he had 10 days AWOL from July 2 to 12, 1974.  Soon thereafter, one of his service personnel records makes a notation that on July 19, 1974, the Appellant was declared a deserter, and dropped from the rolls.  Significantly, from July 19, 1974 to January 30, 1975, he had 196 days continuous AWOL.  (This can be calculated by totaling 13 days in July 1974 (starting from July 19, 1974), 31 days in August 1974, 30 days in September 1974, 31 days in October 1974, 30 days in November 1974, 31 days in December 1974, and ending with 30 days in January 1975.)  

The Appellant had a third period of active duty, from December 1978 to January 1979, but no time can be credited for this period.  The pertinent DD Form 214 and other service personnel records show this period of service was "voided" and "not creditable," because of fraudulent entry.

Here, the Appellant's excessive period of AWOL and desertion of duties during his second period of service act as both statutory and regulatory bars to receipt of VA benefits.

First, the statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c)(4) and (6) are applicable to the Appellant's situation.  The longest period of AWOL that is denoted in his SPRs lasts a duration of 196 days, for over six months of continuous time lost from service.  Since he was also discharged under other than honorable conditions, this certainly meets the requisite 180 days AWOL for a statutory bar under 38 C.F.R. § 3.12(c)(6).  Moreover, at the beginning of this period of hiatus from service, he was declared a deserter by the Army and dropped from the rolls, thereby also acting as a statutory bar to VA benefits under 38 C.F.R. § 3.12(c)(4).  Therefore, the statutory bars for 38 C.F.R. § 3.12(c)(4) (desertion) and (6)(extended AWOL) equally prevent him from receiving VA benefits.

Second, the regulatory bar against willful and persistent misconduct, under 38 C.F.R. § 3.12(d)(4), additionally prevents payment of VA benefits to the Appellant.  The extended length of unauthorized absence was tantamount to willful and persistent misconduct.  Indeed, the Court has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  

The Court also affirmed a Board decision that found that 32 days of unauthorized absence out of 176 days total service was severe misconduct and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).  The situation here is not only similar to the facts of Winter, but more egregious.  Here, the service personnel records show 196 days lost for AWOL during his second period of active duty from July 1974 to January 1975.  That is, he had over six months unauthorized absence of a potential 13 months of potential total service; due to his period of AWOL, he was only credited for approximately seven months of total active duty during this tour of duty.  The Appellant's exceedingly long period of unauthorized absence constituted willful and persistent misconduct, decidedly not of a minor nature.  The Board notes the deliberate nature of his misconduct, considering that he engaged in a period AWOL earlier in July 1974.  

It is especially willful conduct since he was also declared a deserter at the start (July 19, 1974) of his extended period of AWOL.  In fact, the Appellant admitted that he intended to become a deserter during this period of service.  See April 2010 Application for Correction of Military Record (DD Form 149).  He has stated, "Given my relative immaturity of age and experiences and my emotional state at the time, it was my intent to enlist, obtain an "Approval for Retention of Service," and then show the military what an actual desertion consisted of."  Id., at 4.

The Board acknowledges the Appellants' statements that the Army committed violations of the Uniform Code of Military Justice, he only 90 days of AWOL, and his belief that his character of discharge should be deemed as honorable.  
Despite his statements otherwise, the circumstances of service and entitlement are determined by the character of the final termination of such active service.  See 38 C.F.R. § 3.13(b).  

An exception to this finding is if it is established that, at the time of the commission of an offense leading to a person's court-martial, discharge, or resignation, that person was insane, then he shall not be precluded from benefits under laws administered based on the period of service from which he was separated.  See 38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2010).  But mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  

Instead, there must be competent evidence establishing the Appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  Significantly, the burden is on the Appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  

Concerning this exception, the Board that the Appellant alleged his "emotional state at that period of [his] life" contributed to his lengthy AWOL and discharge in 1975 under other than honorable conditions.  See April 2010 statement.  Although the Appellant cites relative immaturity and feelings of betrayal by his country, there is simply no contention that he was insane at the time of his offenses in question.  Id.  There is also no clinical finding that he was ever "insane" while engaging in unauthorized absence for extended periods of time.  

For the reasons and bases discussed, the Board finds that the Appellant's character of discharge is a bar to him receiving VA benefits, including a nonservice-connected pension.  Since the Appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis, 6 Vet. App. 426.  


ORDER

The character of the Appellant's discharge from service is a bar to VA benefits, including nonservice-connected pension benefits.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


